Citation Nr: 1341793	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Louis, Missouri.  


FINDING OF FACT

A chronic right shoulder disorder was not present until more than one year following the Veteran's discharge from service, and no current right shoulder disorder is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R § 3.303 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required notice in a letter sent in August 2009, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination and no VA medical opinion has been obtained in response to the claim, but has determined that VA is not obliged to provide an examination or obtain an opinion in response to this claim.  In this regard, the Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As explained below, the evidence currently of record establishes that no event, injury, or disease involving the Veteran's right shoulder occurred in service and that no presumptive disease was manifested during the one-year period following the Veteran's discharge from service.  Therefore, the medical evidence of record is sufficient to decide the claim.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In August 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a right shoulder disorder.  He indicated on his application for compensation that the injury occurred in 1967 and that he was treated during active duty in 1967 in the sick bay of the USS Forestall.  He has reported that he injured his shoulder while moving bombs and planes from the flight deck after an explosion which occurred in July 1967.  

There is competent evidence of the current existence of a right shoulder disorder.  This includes a December 1994 private clinical record which includes an assessment of partial thickness rotator cuff tear with impingement syndrome.  Other records reference tendonitis of the shoulder.  

While there is competent evidence of the occurrence of right shoulder problems after the Veteran's discharge, the Board finds that service connection must be denied for a right shoulder disorder as the preponderance of the evidence establishes that no right shoulder disorder was present during service, arthritis of the right shoulder was not present within one year after the Veteran's discharge from service, and no current right shoulder disorder is related to service.   

The service treatment records are negative for evidence of a right shoulder disorder, and they show that his right shoulder was found to be normal on the separation examination in November 1965.  

The first medical evidence of problems with the right shoulder is dated more than  20 years after the Veteran's discharge.  

Medical records dated in 1988 reference complaints of left shoulder pain but not right shoulder pain.  This was attributed to cervical radiculopathy and tendonitis of the left shoulder.  The medical records go back as far as 1978.  

An April 1994 private clinical record includes the annotation that the Veteran had been experiencing intermittent right should pain for the past four years.  He reported he had been clipping some hedges and after doing that for a very brief period of time, he had severe pain in the shoulder and was unable to sleep.  Physical examination was conducted.  The assessment was rotator cuff tendonitis.  

In July 1994, the Veteran reported recurrent pain in the right shoulder.  The Veteran was diagnosed as having tendonitis of the right shoulder.  

In June 2002, the Veteran informed a private clinician that he had had right-sided neck and shoulder pain for three weeks.  He reported that he had been carrying 65 pounds in his right hand away from his body.  

There is no indication in any of the medical evidence that the Veteran's right shoulder disorder is related to his active service.

The evidence linking the current right shoulder disorder to service is limited to the Veteran's own statements.  The Board has not found the Veteran's statements to the effect that his right shoulder disorder began in service and continued thereafter to be credible.  The Veteran has reported that he injured his shoulder after the fire on the USS Forrestal which occurred in July 1968.  He reported on his original application for compensation that he received treatment in the ship's sick bay for his right shoulder.  However, he thereafter wrote that he did not seek treatment in the sickbay after the accident because of all the other casualties present from the fire.  The discrepancy in the description as to whether the Veteran was treated during active duty for right shoulder problems reduces the probative value of the allegations.  The absence of any evidence in the service treatment records as to a right shoulder problem further reduces the Veteran's allegations of being treated and/or injuring his shoulder during active duty.  The Veteran's own reports of when he started receiving treatment for his right shoulder also weighs against his allegations of continuous symptomatology.  By the Veteran's own reports, he did not receive treatment for right shoulder problems until almost twenty years after discharge.  In a VA Form 21-4142, the Veteran indicated that he first received treatment for his shoulder pain in 1990.  Another document he prepared reveals he was first treated for shoulder problems in 1988.  The Board finds it reasonable to assume that, if the Veteran had had continuous problems with his right shoulder from discharge to the present, he would have sought treatment for the disorder earlier.  

All the clinical records which include any reference to the etiology of the right shoulder disorder are silent as to problems being present during active duty.  These records document the Veteran's reports that the symptoms began many years after discharge.  In the Board's opinion, the history provided by the Veteran for clinical purposes is more probative than the self-serving statements that he has provided in support of his claim for VA compensation benefits.  Finally, the Veteran's delay in filing the current claim until almost 40 years after his discharge from active duty weighs against finding that the Veteran had had a chronic shoulder disorder from discharge to the present.  

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's right shoulder disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right shoulder disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


